Case: 10-50898 Document: 00511503591 Page: 1 Date Filed: 06/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2011
                                     No. 10-50898
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

LORENZO ROBLEDO,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:09-CR-129-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Lorenzo Robledo appeals from his jury conviction of possession of a firearm
by a felon.     He argues that the evidence was insufficient to support his
conviction.
       We will uphold the jury’s verdict if a reasonable trier of fact could conclude
from the evidence that the elements of the offense were established beyond a
reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States
v. Percel, 553 F.3d 903, 910 (5th Cir. 2008). We “view[] the evidence in the light

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50898 Document: 00511503591 Page: 2 Date Filed: 06/09/2011

                                  No. 10-50898

most favorable to the verdict and draw[] all reasonable inferences from the
evidence to support the verdict.” Percel, 553 F.3d at 910 (internal quotation
marks and citation omitted).
      To convict Robledo of being a felon in possession of a firearm, the
Government had to prove that he was previously convicted of a felony, that he
knowingly possessed a firearm, and that the firearm traveled in or affected
interstate commerce. See United States v. Anderson, 559 F.3d 348, 353 (5th Cir.
2009); 18 U.S.C. §§ 922(g)(1), 924(a)(1)(B). Robledo’s fingerprint was lifted from
the firearm, proving that he had touched it.        Trooper Travis Ballew, an
experienced accident investigator, found the firearm atop the grass, 10 or 15 feet
from where Robledo’s car had come to rest, albeit one and one-half to two hours
after Robledo’s car accident.      The weapon was not rusty, it contained
ammunition, and the slide moved easily, suggesting to Ballew that it only
recently had been abandoned. Robledo had several minutes in which to dispose
of any incriminating evidence during the time it took Ballew to get to the scene
of the accident. The jury could have inferred that Robledo possessed the weapon
when he had the accident and that he disposed of it before Ballew arrived. See
Percel, 553 F.3d at 910.     The evidence was sufficient to prove beyond a
reasonable doubt that Robledo knowingly possessed the firearm.           See id.;
Anderson, 559 F.3d at 353-54.
      AFFIRMED.




                                        2